DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24 and October 13 of 2020 were filed after the mailing date of the application on April 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “The system of claim 1…”  However, claim 1 is directed to a method, not to a system.  Applicant is advised that should claim 11 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Applicant is assumed to have meant for Claim 20 to instead recite “The system of claim 12…”  For examination purposes, Claim 20 will be examined as if it depended from Claim 12 instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 9, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehr (US 20180341248A1).
As per Claim 1, Mehr teaches a method comprising:  simulating, with computer-based software, a process, to produce virtual data about the process (process simulation data, [0029, 0133]); identifying process parameters for a real-world version of the process ([0136]; Said paragraph lists a plurality of process parameters used for monitoring and optimization of the process, meaning that said parameters are identified (e.g. the melt pool)), providing a real-world sensor to sense a parameter associated with the real-world version of the process ([0136] discloses a variety of sensors for monitoring said parameters); receiving sensor readings from the real-world sensor while the real-world version is being performed ([0136], “monitoring various process parameters in real-time”; The sensor readers are received while the real-world version is being performed); and training a machine-learning software model to predict a behavior of the real-world sensor based on the virtual data about the process, the process parameters, and the sensor readings ([0133], “derived by machine learning algorithm that has been trained using the training data set”. The training dataset is of D1 comprises simulation data and characterization data, obtained from sensors (see [0135-0138])).
As per Claim 2, Mehr teaches wherein simulating the process with the computer-based software application to produce the virtual data about the process comprises:  providing a computer-aided design (CAD) model of a part associated with the process; and producing virtual data about a machine tool path for the process with computer-based software based on the CAD model (providing real-time adaptive control of deposition processes, e.g., additive manufacturing, a) providing an input design geometry for an object (a 3D CAD model), b) providing a training data set, wherein the training data set comprises process simulation data for a plurality of design geometries that are the same as or different from the input design geometry of step (a), c) providing a predicted optimal set or sequence of process control parameters for fabricating the object, wherein the predicted optimal set of process control parameters are derived using a machine learning algorithm that has been trained using the training data set of set (b), [0133]).
As per Claim 3, Mehr teaches wherein the process is a manufacturing process (Abstract, [0028]) and the machine tool path is for a machine to manufacture a part represented in the CAD model (conversion of a CAD design for a three-dimensional object to a continuous, spiral wound two-dimensional layer and associated helical tool path for deposition of material using an additive manufacturing process, tool path for a robotically manipulated deposition tool and simulation of the resulting object fabricated using an additive manufacturing process, [0012], [0087-0099]).
As per Claim 4, Mehr teaches wherein the manufacturing process is an additive manufacturing process (Abstract, [0028]), and wherein the machine comprises a build platform, a powder bed atop the build platform; and a heat source configured to deliver heat into various portions of the powder bed to create the part (layer of powder is pushed onto the build platform and heated by a laser, after the part is complete, one removes it from the powder bed, [0048]).
As per Claim 6, Mehr teaches wherein the process parameters for the machine to perform the real-world version of the manufacturing process comprise power data [0052-0057], speed data (traverse speed impacts the amount of material deposited per unit length and the input energy per unit length, [0067], [0072], precise shape of the individual layers are influenced by the motion control system’s speed, [0073]), and pattern data for the heat source in the additive manufacturing process (a tank of liquid ultraviolet curable resin is used in combination with a scanned laser beam to cure on thin layer of resin at a time according to a two-dimensional exposure pattern, [0045]).
As per Claim 8, Mehr teaches wherein the process parameters are for a machine to perform the real-world version of the process based on the virtual data about the machine tool path [0133].
As per Claim 9, Mehr teaches further comprising:  optimizing the process parameters using a trained version of the machine-learning software application (machine learning algorithm used to run the automated process control may be configured to adjust the process control parameters in real-time to maximize a reward function in order to optimize the deposition process, machine learning algorithm used to run the process control method will seek to optimize the reward function by identifying the current state of the part under fabrication, comparing the current state to the design target, and adjusting process control parameters in order to minimize the difference between the two states (based on past learning provided by the training data set), [0139], by using the learned process model to loo a bit further into the future, one can optimize the process control parameter adjustments for the next N build states, learned model may be used to determine a sequence of actions that optimizes the sum of reward values for the next N state, loop is repeated until the part is complete, and provides adaptive control of the deposition process to provide for rapid optimization and adjustment of the process control parameters used, as well as improved process yield, process throughput, and quality of the parts, [0140]).
As per Claim 12, Claim 12 is similar in scope to Claim 8, except that Claim 12 is directed to a system comprising: a computer comprising: a computer-based processor; and a computer-based memory storing computer-executable instructions that, when executed by the computer-based processor, cause the computer-based processor to perform the method of Claim 8.  Mehr teaches a system comprising: a computer comprising: a computer-based processor; and a computer-based memory storing computer-executable instructions that, when executed by the computer-based processor, cause the computer-based processor to perform the method (one or more processors execute a sequence of machine-readable instructions, which are embodied in a program, the instructions are stored in a memory location, the instructions are directed to the CPU, which subsequently program the CPU to implement the methods of the present disclosure, [0168]).  Thus, Claim 12 is rejected under the same rationale as Claim 8.
As per Claim 13, Claim 13 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
As per Claim 14, Mehr teaches wherein the process is a manufacturing process (Abstract, [0028]) and the virtual data about the process comprises virtual data about a machine tool path for the one or more machines (predicted optimal tool path may be locally modified during the deposition process in response to closed-loop feedback control, [0099]).
As per Claim 15, Claim 15 is similar in scope to Claim 4, except that Claim 15 has the additional limitations that the machine is a three-dimensional (3D) printer.  Mehr teaches that the machine is a 3D printer (fused deposition modeling (FDM), fused deposition modeling is one of the most common forms of 3D printing, FDM printers, [0047]).  Thus, Claim 15 is rejected under the same rationale as Claim 4 along with this additional teaching from Mehr.
As per Claim 17, Claim 17 is similar in scope to Claim 6, and therefore is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20180341248A1) in view of Roychowdhury (US 20180345382A1) and Higgs (US 20190070787A1).
As per Claim 5, Mehr is relied upon for the teachings as discussed above relative to Claim 4.
However, Mehr does not teach wherein the virtual data about the machine tool path comprises power data and pattern data for the heat source in the additive manufacturing process.  However, Roychowdhury teaches wherein the virtual data about the machine tool path comprises power data and pattern data for the heat source in the additive manufacturing process (simulated array linear beam spot pattern 400, corresponding simulated array uniform power density distribution 404, [0040], additive manufacturing systems, fabricating a component using a simulated laser array, [0001]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr so that the virtual data about the machine tool path comprises power data and pattern data for the heat source in the additive manufacturing process because Roychowdhury suggests that this facilitates tailoring the generated beam spot pattern and power density to improve the overall additive manufacturing process [0048].
	However, Mehr and Roychowdhury do not teach wherein the virtual data about the machine tool path comprises speed data in the additive manufacturing process.  However, Higgs teaches wherein the virtual data about the machine tool path comprises speed data in the additive manufacturing process (generating parameters to guide a spreading process of a three dimensional printer, generating a virtual powder model which mimics the actual powder, performing virtual spreading simulations, experimentally validating virtual spreading, [0008], results of the design of simulations may be delivered to a 3D printer via a spreading processing map, this process map may relate the 3D printer spreader parameters of translation and rotational speeds to the spread layer parameters, [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr and Roychowdhury so that the virtual data about the machine tool path comprises speed data in the additive manufacturing process because Higgs suggests that this increases the efficiency of spread [0061].
23.	As per Claim 16, Claim 16 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
24.	Claims 7, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20180341248A1) in view of Blom (US 20190001655A1).
25.	As per Claim 7, Mehr is relied upon for the teachings as discussed above relative to Claim 4.
However, Mehr does not teach wherein the real world sensor is a photodiode sensor configured to sense light in the machine produced by the additive manufacturing process.  However, Blom teaches wherein the real world sensor is a photodiode sensor configured to sense light in the machine produced by the additive manufacturing process (dynamically adapting additive manufacturing of a part, receive current sensor information of at least one current sensor reading of a melt pool from a build of the part in progress, [0005], optical detector 38 configured to detect electromagnetic radiation 40 generated by melt pool 22, [0043], optical detector 38 includes a photodiode, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr so that the real world sensor is a photodiode sensor configured to sense light in the machine produced by the additive manufacturing process as suggested by Blom.  It is well-known in the art that a photodiode sensor has many advantages such as low noise, ruggedized to mechanical stress, low cost, compact and light weight, long lifetime, and no high voltage required.
26.	As per Claim 18, Claim 18 is similar in scope to Claim 7, except that Claim 18 has the additional limitations that the machine is the 3D printer.  Mehr teaches that the machine is the 3D printer (fused deposition modeling (FDM), fused deposition modeling is one of the most common forms of 3D printing, FDM printers, [0047]).  Thus, Claim 18 is rejected under the same rationale as Claim 7 along with this additional teaching from Mehr.
27.	As per Claim 19, Mehr teaches wherein the computer-based processor is further configured to optimize the process parameters for subsequent iterations of the process using a trained version of the machine-learning software application [0139, 0140].
28.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20180341248A1) in view of Furuya (US 20180147665A1).
Mehr is relied upon for the teachings as discussed above relative to Claim 9.
However, Mehr does not teach wherein optimizing the process parameters using the trained version of the machine-learning software model comprises:  adjusting the process parameters based on information from the machine-learning software model to produce a desired sensor reading at the real world sensor during the process.  However, Furuya teaches wherein optimizing the process parameters using the trained version of the machine-learning software model comprises:  adjusting the process parameters based on information from the machine-learning software model to produce a desired sensor reading at the real world sensor during the process (processing conditions may be adjusted in such a way that the outputs of the processing-monitor sensors present optimal values, set a negative reward when an output of a processing-monitor sensor is far from an optimal value and a positive reward when an output of a processing-monitor sensor is close to an optimal value, [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr so that optimizing the process parameters using the trained version of the machine-learning software model comprises:  adjusting the process parameters based on information from the machine-learning software model to produce a desired sensor reading at the real world sensor during the process because Furuya suggests that this produces optimal values [0072].
29.	Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20180341248A1) in view of Dasgupta (US 20210312284A1).
30.	As per Claim 11, Mehr is relied upon for the teachings as discussed above relative to Claim 1.
However, Mehr does not teach further comprising:  predicting a behavior of the real world sensor during the process with the machine-learning software model; comparing the predicted behavior to an actual behavior of the real-world sensor during the process; and detecting an anomaly in sensor behavior based on the comparison.  However, Dasgupta teaches further comprising:  predicting a behavior of the real world sensor during the process with the machine-learning software model; comparing the predicted behavior to an actual behavior of the real-world sensor during the process; and detecting an anomaly in sensor behavior based on the comparison (verification of the output of a sensor, each machine learning network connecting a plurality of driving sensors associated with the target sensor and trained using simulation data, machine learning network having an output representative of the target sensor, machine learning network being trained with real-time data from the industrial plant and a processor for comparing an output of the machine learning network to a real output of the target sensor, based on the comparison, the estimated value is output when the values do not match and the sensor output is flagged as an error, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr to include predicting a behavior of the real world sensor during the process with the machine-learning software model; comparing the predicted behavior to an actual behavior of the real-world sensor during the process; and detecting an anomaly in sensor behavior based on the comparison because Dasgupta suggests that prior art methods of validating sensor information have the disadvantages of being time-consuming, costly, some level of noise on all sensors can affect the conclusion, difficult to correct the sensor to an acceptable range, and thus this method verifies the output of a sensor in a way that does not have those disadvantages [0002] (Abstract).
31.	As per Claim 20, Claim 20 is similar in scope to Claim 11, and therefore is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611